Citation Nr: 1813335	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-28 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a bilateral foot disorder, to include pes planus, plantar fasciitis, arthritis, and metatarsalgia.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to January 1971 and from June 2003 to October 2005.

The claims come before the Board of Veterans' Appeals (Board) on appeal from April 2011, January 2015, April 2015, and October 2015 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In August 2017, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the claims file.  

The feet claim on appeal has previously been developed to include only pes planus and plantar fasciitis.  The United States Court of Appeals for Veterans Claims (Court) has recently held that the scope of a claim includes any disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the claim on appeal has been recharacterized as a bilateral foot disorder, to include the Veteran's current diagnoses.

The Board notes that the Veteran's foot disorder claims were denied in rating decisions dated in January and April 2015.  Within one-year, the Veteran submitted additional medical evidence pertinent to the claim, triggering VA's duty to readjudicate, per the provisions of 38 C.F.R. § 3.156(b).  This was accomplished in an October 2015 rating decision (which reopened the claim and decided it on the merits).  The Veteran filed a timely notice of disagreement and perfected this appeal.  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At his Board hearing, the Veteran testified that he had an upcoming appointment for the treatment of his feet.  He did not specify the provider.  The record does not contain treatment for his feet following the August 2017 Board hearing.  Because such records, if obtained, might contain information bearing on the Veteran's appeal, efforts should be made to procure them.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).

The Board also notes that the evidence of record indicates that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA) due, at least in part, to the disorders on appeal.  Thus far, it does not appear that an attempt has been made to obtain a complete copy of the medical records underlying the SSA's award.  Because the records from SSA could contain information pertinent to the issue on appeal, efforts should be made to procure them.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).

Further, a VA examination and medical opinion were provided in May 2014 for the bilateral knee disorder claim.  The examiner determined that the Veteran's current bilateral knee disorder was less likely as not incurred in or aggravated due to an injury or event in active military service.  The examiner reasoned that the Veteran had knee problems since he was in high school.  The Veteran's April 1969 military entrance examination, however, documents normal knees.  The VA medical opinion does not contain sufficient detail because the examiner did not determine whether the Veteran clearly and unmistakably (i.e., highest degree of medical certainty) entered active military service with a pre-existing bilateral knee disorder and whether the disability clearly and unmistakably was not aggravated.  38 U.S.C. §§ 1111, 1153 (2012); 38 C.F.R. § 3.306 (2017).  The examiner also found that the service treatment records (STRs) only contained one note of treatment in 1969, and failed to address the 2004 and 2005 in-service notations of right knee pain.  Accordingly, a VA addendum medical opinion is needed.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Finally, a VA examination and medical opinion were provided in December 2016 for the bilateral feet claim.  The examiner provided a negative medical nexus, citing primarily the Veteran's lack of medical treatment from his military discharge until 2016.  However, at his Board hearing, the Veteran testified that he used the shoe inserts (that he received in service in February 2004) continuously since his military discharge and thus did not need medical treatment.  See Board hearing transcript, page 9.  The Veteran is competent and credible to make this statement.  A VA addendum medical opinion that considers the Veteran's lay statements is necessary before the claim can be decided on the merits.  38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of records pertaining to any relevant VA treatment the Veteran has received since January 2018, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.

2.  Ask the Veteran to provide a release for relevant records of treatment for his feet and knees, and to identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to the issues on appeal.  If he provides the necessary release, assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

3.  Ask the SSA to provide copies of any records in its possession pertaining to its consideration of the Veteran's application for SSA benefits, to include any medical records considered in making a decision on that application, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

4.  Obtain a VA addendum medical opinion by a physician with sufficient expertise to determine the etiology of the Veteran's currently diagnosed bilateral knee disorders.  The claims file and all other pertinent evidence of record must be made available to and reviewed by the examiner.

Upon review of the claims file, the examiner should respond to each of the following questions:

With respect to the Veteran's first period of service from April 1969 to January 1971:

a.) Is it clear and unmistakable (i.e. undebatable) that the Veteran's left and/or right knee disabilities pre-existed the Veteran's period of service in 1969? 

b.) If so, is it also clear and unmistakable (i.e. undebatable) that the Veteran's right knee disabilities were NOT aggravated beyond their natural progression during the Veteran's period of service from April 1969 to January 1971?

c.) If the answer to either (a) or (b) is "no," assume that the Veteran entered service in 1969 in sound condition.  With this assumption in mind, is it at least as likely as not (50 percent or greater probability) that the Veteran's current knee disabilities had their onset in, or are otherwise related to complaints of, and treatment for bilateral knee pain during his period of service from April 1969 to January 1971?

With respect to the Veteran's second period of service from June 2003 to October 2005:

a.)	Is it clear and unmistakable (i.e. undebatable) that the Veteran's left and/or right knee disabilities pre-existed the Veteran's period of service in June 2003? 

b.)	If so, is it also clear and unmistakable (i.e. undebatable) that the Veteran's right knee disabilities were NOT aggravated beyond their natural progression during the Veteran's period of service from June 2003 to October 2005?

c.)	If the answer to either (a) or (b) is "no," assume that the Veteran entered service in 2003 in sound condition.  With this assumption in mind, is it at least as likely as not (50 percent or greater probability) that the Veteran's current knee disabilities had their onset in, or are otherwise related to complaints of, and treatment for bilateral knee pain during his period of service from June 2003 to October 2005?

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

5.  Obtain a VA addendum medical opinion by a physician with sufficient expertise to determine the etiology of the Veteran's currently diagnosed bilateral foot disorder, to include pes planus, plantar fasciitis, arthritis, and metatarsalgia.  The claims file and all other pertinent evidence of record must be made available to and reviewed by the examiner.

The examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any bilateral foot disorder, to include pes planus, plantar fasciitis, arthritis, and metatarsalgia, is the result of a disease or injury incurred in or aggravated by service.

In so doing, the examiner must address the Veteran's self-reported history of using the shoe inserts (that he was given in service in February 2004) consistently since service.  

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
V. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

